Citation Nr: 1803417	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-19 301 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for advanced osteoarthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction of the claim currently rests with the RO in St. Petersburg, Florida.

The Veteran testified during a travel board hearing in October 2012, and a transcript of this hearing has been associated with the record.  In July 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his hearing was no longer with the Board, and offered a hearing before a different VLJ.  38 U.S.C. 
§ 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  That same month, the Veteran requested that a new videoconference hearing be scheduled.  Although the Veteran has not yet been scheduled for the requested hearing, the Board finds that the below adjudication renders the request moot.    

The claim was subsequently remanded by the Board in February 2013 and August 2016 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

In an October 2017 written statement and prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the claim currently pending before the Board; there are no questions of fact or law remaining for the Board to consider.





CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an initial evaluation in excess of 20 percent for advanced osteoarthritis of the cervical spine have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104 (2012).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2017).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3) (2017).

In an October 2017 written statement, the Veteran's representative indicated the Veteran's desire to withdraw the claim currently before the Board as he was satisfied with his current disability compensation.  Said withdrawal was requested prior to the promulgation of a Board decision on this matter.  Accordingly, there are no allegations of error of fact or law with respect to this claim remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal of this matter.




[CONTINUED ON NEXT PAGE]





ORDER

The appeal seeking entitlement to an initial evaluation in excess of 20 percent for advanced osteoarthritis of the cervical spine is dismissed.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


